                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


PAGE DAVID PENK,                              )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 20-cv-378 (UNA)
                                              )
                                              )
GOVERNOR OF COLORADO et al.,                  )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       Plaintiff, appearing pro se, has submitted an application to proceed in forma pauperis and

an “Emergency Complaint of Civil Rights Violation Under Color of Authority 42 U.S.C. § 1983,”

ECF No. 1. The Court will grant the application and will dismiss this case for lack of subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any time” the

Court determines that it lacks subject matter jurisdiction).

       Plaintiff is a resident of Trinidad, Colorado. He purports to sue the Governor of

Colorado and the Director of a Colorado agency. See Compl. Caption. States and their officers

are generally immune from suit in federal court, unless immunity is waived. 1 Plaintiff’s wide-

ranging allegations do not establish any such waiver of immunity. See Khadr v. United States,

529 F.3d 1112, 1115 (D.C. Cir. 2008) (“[T]he party claiming subject matter jurisdiction . . . has

the burden to demonstrate that it exists.”) (citation omitted)). And the D.C. Circuit “has held that


1
    The Eleventh Amendment provides in pertinent part: “[t]he judicial power of the United States
shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one
of the United States by Citizens of another State." U.S. Const. amend. XI. It is long established
that this immunity applies equally to suits brought by citizens against their own states. See
Edelman v. Jordan, 415 U.S. 651, 662-63 (1974); Hans v. Louisiana, 134 U.S. 1, 13-15 (1890).


                                                  1
section 1983 does not abrogate state sovereign immunity[.]” Ali v. District of Columbia, 278

F.3d 1, 6 (D.C. Cir. 2002) (citation omitted). Therefore, this case will be dismissed. A separate

Order accompanies this Memorandum Opinion.

                                                                     2020.03.30
                                                                     14:41:52 -04'00'
                                                     _____________________________
Date: March 30, 2020                                 TREVOR N. McFADDEN, U.S.D.J.




                                                2
